DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending in this application.  Claims 1-16 are rejected in this Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-14 are rejected under 35 U.S.C. 102(a) as being anticipated by Miller (US 2006/0083842).
Regarding claim 12, Miller discloses a method for making puffed cheese snacks (para [0012], "... The present invention provides a method for preparing a shelf-stable savory crispy puffed cheese product...") comprising the steps of a) forming at least one cheese into cheese pieces having a thickness of from about 0.5mm to about 3 inches (para [0023}, “... The thickness of the cheese precursor pieces should be thick enough to permit a dried crispy wafer to be formed upon rapid heat cooking, yet not so thin that the cheese burns easily if overcooked. Generally, the thickness will be about 2 to about 5 mm..."; example 1, para [0056], "...Kraft Pasteurized American Fat Free Singles were cut into nine (9) pieces each (approximately 1 Square inch (2.54x2.54 cm))..."); b) dehydrating the cheese pieces by convection heating at a dehydration temperature of from about 65 to about 170 degrees Fahrenheit for a time period of from about 10 minutes to about 8 hours (para [0029], "...Referring to step 103, if the original moisture content of the cheese precursor pieces exceeds the above indicated desired moisture range values, the moisture levels preferably are reduced to the
desired moisture range values before puffing by dehydrating the cheese...The duration of heat application for partially dehydrating the cheese may vary depending on the original moisture content and the shape and size of the cheese pieces. For example, process cheese pieces of about 25x25x2 mm may be dehydrated from 45-50 percent to 16-20 percent moisture content by convective oven drying for about 3-5 hours using forced air continuously blown over the cheese pieces at about 40 deg C..."; example 1, para [0062], "...Samples were dried four (4) hours in a convection oven at 40 deg C..."; it is reasonably understood that 40 deg C is equivalent to 104 deg F); and c) puffing the dehydrated cheese pieces using dielectric heating to form cheese puffs (para (0047, "... To puff the cheese precursor pieces in a microwave oven or similar microwave heating system commonly used..."; example 1, para [0055], "... before being puffed via rapid heating in a microwave oven..."; example 1, para [0062], "... The coated pieces for each test sample were covered with a microwave Susceptor, yet remained open to the atmosphere to vent off steam during puffing, and were subjected to microwave energy for about 38 to 40 seconds in a microwave oven operating at 900 Watts..."; it is reasonably understood that microwave heating is a form of dielectric heating see instant specification para [0012], "...the dielectric heating step can be performed using a method selected from the group
consisting of microwave heating...").
Regarding claim 13, Miller discloses a method of claim 12 wherein the dehydration temperature is from about 80 degrees Fahrenheit to about 170 degrees Fahrenheit (para [0029}, "...Referring to step 103, if the original moisture content of the cheese precursor pieces exceeds the above indicated desired moisture range values, the moisture levels preferably are reduced to the desired moisture range values before puffing by dehydrating the cheese... The duration of heat application for partially dehydrating the cheese may vary depending on the original moisture content and the shape and size of the cheese pieces. For example, process cheese pieces of about 25x25x2 mm may be dehydrated from 45-50 percent to 16-20 percent moisture content by convective oven drying for about 3-5 hours using forced air continuously blown over the cheese pieces at about 40 deg C..."; example 1, para [0062], "...Samples were dried four (4) hours in a convection oven at 40 deg C..."; it is reasonably understood that 40 deg C is equivalent to 104 deg F).
Regarding claim 14, Miller discloses a method of claim 12 wherein the dehydration temperature is from about 90 degrees Fahrenheit to about 150 degrees Fahrenheit (para [0029], "...Referring to step 103, if the original moisture content of the cheese precursor pieces exceeds the above indicated desired moisture range values, the moisture levels preferably are reduced to the desired moisture range values before puffing by dehydrating the cheese... The duration of heat application for partially dehydrating the cheese may vary depending on the original moisture content and the shape and size of the cheese pieces. For example, process cheese pieces of about 25x25x2 mm may be dehydrated from 45-50 percent to 16-20 percent moisture content by convective oven drying for about 3-5 hours using forced air continuously blown over the cheese pieces at about 40 deg C..."; example 1, para [0062], "...Samples were dried four (4) hours in a convection oven at 40 deg C..."; it is reasonably understood that 40 deg C is equivalent to 104 deg F).

Claim 15 is rejected under 35 U.S.C. 102(a) as being anticipated by Jeffry (WO 2003/061394 A1).
Regarding claim 15, Jeffry discloses a method for making puffed cheese snacks (page 1, para [2], "... b) subjecting the cheese parts obtained in step a) to a microwave treatment so as to form an airy cheese product. By using the method according to the invention, an airy, crispy, slightly star-shaped cheese product is obtained...") comprising the steps of a) forming at least one cheese into cheese pieces having a thickness of from about 0.5mm to about 3 inches (page 1, para [2], "...a)
separating cheese parts having main dimensions between 1 mm and 10 mm from a solid cheese ..."; page 4, para [2], example 2,”... a block of matured Gouda having a fat content of 48% was again divided into cube-like parts having ribs of 3 mm..."); b) dehydrating the pieces of cheese by holding the cheese at room temperature for a time period of from about 4 hours to about 96 hours
(page 4, para [2], example 2, "...Said cheese parts were dried at an ambient temperature of 16 deg C for five hours, during which period a forced air circulation was effected round the cheese parts by means of a fan..."; see instant specification para [0028], "... Dehydration is defined herein as air-drying, which can be performed with, or without, added heat..."; it is reasonably understood that 16 deg C can be considered as room temperature see document entitled "Room Temperature Definition" to Hemlenstine page 1, para [4], "... For climate control, a typical room temperature range is from 15 deg C (59 deg F) to 25 deg C (77 deg F)..."); and c) heating the dehydrated cheese pieces using microwave heating to form cheese puffs (page 1, para [2], "...b) subjecting the cheese parts obtained in step a) to a microwave treatment so as to form an airy cheese product.  By using the method according to the invention, an airy, crispy, slightly star-shaped cheese product is obtained..."; page 4, para [2], example 2, "...The dried cheese parts underwent a microwave treatment with an output setting of 800 Watt. After one minute the cheese parts started popping...").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2006/0083842).
Regarding claim 1, Miller discloses a method for making puffed cheese snacks (para [0012], "... The present invention provides a method for preparing a shelf-stable savory crispy puffed cheese product...") comprising the steps of a) forming at least one cheese into cheese pieces having a thickness of from about 0.5mm to about 3 inches (para [0023], "...The thickness of the cheese precursor pieces should be thick enough to permit a dried crispy wafer to be formed upon rapid heat cooking, yet not so thin that the cheese burns easily if overcooked. Generally, the thickness will be about 2 to about 5 mm..."; example 1, para [0056], "...Kraft Pasteurized American Fat Free Singles were cut into nine (9) pieces each (approximately 1 Square inch (2.54x2.54 cm))...”); b) dehydrating the cheese pieces to form cheese pieces having a water activity of from about 0.30 to about 0.95 (para [0029], ",..Referring to step 103, if the original moisture content of the cheese precursor pieces exceeds the above indicated desired moisture range values, the moisture levels preferably are reduced to the desired moisture range values before puffing by dehydrating the cheese...The duration of heat application for partially dehydrating the cheese may vary depending on the original moisture content and the shape and size of the cheese pieces. For example, process cheese pieces of about 25x25x2 mm may be dehydrated from 45-50 percent to 16-20 percent moisture content by convective oven drying for about 3-5 hours using forced air continuously blown over the cheese pieces at about 40 deg C..."; example 1, para [0062], ".. Samples were dried four (4) hours in a convection oven at 40 deg C..."); and c) puffing the dehydrated cheese pieces using dielectric heating to form cheese puffs (para [0047, "... To puff the cheese precursor pieces in a microwave oven or similar microwave heating system commonly used..."; example 1, para [0055}, "... before being puffed via rapid heating in a microwave oven..."; example 1, para [0062], “... The coated pieces for each test sample were covered with a microwave Susceptor, yet remained open to the atmosphere to vent off steam during puffing, and were subjected to microwave energy for about 38 to 40 seconds in a microwave oven operating at 900 Watts..."; it is reasonably understood that microwave heating is a form of dielectric heating see instant specification para [0012], "...the dielectric heating step can be performed using a method selected from the group consisting of microwave heating..."), but does not measure the water activity and therefore does not specifically disclose wherein the dehydrated cheese pieces have a water activity of from about 0.30 to about 0.95.  However, it would have been obvious to anyone of ordinary skill in the art for the dehydrated cheese pieces to have a water activity from about 0.30 to about 0.95 through routine experimentation because by having a water activity of less than 0.6 Aw bacterial and pathogen growth is inhibited making the product more self-stable and less likely to grow mold (see document entitled "Water Activity (Aw) in Foods" to Safefood 360 Inc., page 4, col 2, In 3-7,"...Most enzymes are inactivated at <0.85. At less than 0.75 bacterial growth is inhibited but some yeast and molds may grow. At less than 0.6 all growth is inhibited...").
Regarding claim 3, Miller discloses a method of claim 1, the formation of a skin to coat each cheese piece while lower temperatures are used to remove moisture and frequent handling prevents the cheese pieces from adhering to each other (para [0028], "... This reduced moisture content makes the cheese base more "plastic-like" with a less rubbery-like texture. As a result, the reduced-moisture cheese precursor pieces can be handled, coated, tempered, and stored before being cooked without the different pieces sticking together at lower handling temperatures such as room temperature...") but does not specifically disclose wherein the step (b) of dehydrating the cheese‘ pieces is performed as a two-stage process, with stage 2 being a further dehydration period at higher temperatures to achieve target‘ moistures, water activities, and skin thicknesses.  However, it would have been obvious to anyone of ordinary skill in the art for the dehydration process disclosed by Miller to be performed as a two stage process with stage 2 being a further dehydration period at higher
temperatures to achieve target moistures, water activities, and skin thicknesses through routine experimentation because higher drying/dehydrating temperatures are commonly used in achieve target moistures, water activities, and skin thicknesses (see document entitled “Best Practices of Dehydration” to LEM page 2, “...Drying times will vary depending on the room temperature, relative humidity and moisture levels in the food that you are drying. If the moisture level is high, the drying time will be on the high end of the range..."; page 3, "...High temperature causes the exterior of the product to form a shell and inhibits the interior of the product from drying...").
Regarding claim 4, Miller discloses a method of claim 1 wherein the dielectric heating is microwave Heating (para [0047, "...To puff the cheese precursor pieces in a microwave oven or similar microwave heating system commonly used..."; example 1, para [0055], "...before being puffed via rapid heating in a microwave oven..."; example 1, para [0062], "... The coated pieces for each test sample were covered with a microwave Susceptor, yet remained open to the atmosphere to vent off steam during puffing, and were subjected to microwave energy for about 38 to 40 seconds in a microwave oven operating at 900 Watts..."; para [0049], "... Although microwave heating is illustrated herein, it will be appreciated that any form of dielectric heating may be used which permits rapid heating of foods...").
Regarding claim 5, Miller discloses a method of claim 1, but does not specifically disclose wherein the dielectric heating is radio frequency heating.  However, it would have been obvious to anyone of ordinary skill in the art the dielectric heating to be radio frequency heating through routine experimentation because Miller discloses that any form of dielectric heating can be use (para [0049], "... Although microwave heating is illustrated herein, it will be appreciated that any form of dielectric heating may be used which permits rapid heating of foods...").
Regarding claim 6, Miller discloses a method of claim 1 wherein the cheese pieces can comprise at least one shape selected from the group consisting of animal shapes, stars, shapes of commonly identifiable objects, cubes, cuboids, spheres, ellipsoids, cylinders, cones, triangular prisms, hexagonal prisms, triangular-based pyramids, hexagonal pyramids, pentagrammic prisms, icosahedrons, octahedrons, dodecahedrons, and combinations thereof (para [0023], "...The cheese precursor pieces may be provided in wafer-like, cube-like, or other shapes as well as mixed or non-uniform shapes ..."; para [0025], "... The shape of a cheese piece may be symmetrical or non-symmetrical.  Symmetrical wafer shapes include, for example, squares, stars, rectangles, circles, ovals, and so forth...."; example 1, para [0056], "...Kraft Pasteurized American Fat Free Singles were cut into nine (9) pieces each (approximately 1 Square inch (2.54x2.54 cm)). Eight slices of Fat Free Singles were used for each experimental variable. The 1 square inch pieces...").
Regarding claim 7, Miller discloses a method of claim 1 wherein the at least one cheese is selected from the group consisting of full, partial, and low-fat Cheddar, Colby, Monterrey Jack, Provolone, Mozzarella, Gouda, Swiss, Havarti, and combinations thereof (para [0013], "...(1) providing low fat cheese precursor pieces containing about 12 to about 24 percent moisture and having Surfaces..."; para [0024],"... the type of base cheese (e.g., cheddar, mozzarella, and the like)...”), but does not disclose a specific example or embodiment wherein the least one cheese is selected from the group consisting of full, partial, and low-fat Cheddar, Colby, Monterrey Jack, Provolone,
Mozzarella, Gouda, Swiss, Havarti, and combinations thereof. However, based on Millers disclosure it would have been obvious to anyone of ordinary skill in the art to select low fat cheddar cheese through routine experimentation.
Regarding claim 8, Miller discloses a method of claim 1 wherein the cheese puffs further comprise one or more inclusions (para [0030], "...Inlays, may include dried meat, vegetable, nuts, seeds, herbs, or fruit inlays or inclusions..."), but does not disclose a specific example or embodiment wherein the cheese puffs further comprise one or more inclusions. However, based on Millers disclosure it would have been obvious to anyone of ordinary skill in the art for the cheese puffs further comprise one or more inclusions through routine experimentation.
Regarding claim 9, Miller discloses a method of claim 1 wherein the cheese puffs further comprise one or more coatings (para [0013], "... (4) puffing the tempered coated pieces to form the shelf-stable savory crispy puffed cheese product.  Preferably the polysaccharide used to provide the polysaccharide coated pieces is in a powdered form..."; example 1, para (0056), "...The 1 square inch pieces were pan coated by sprinkling with the coating (or in the case of lecithin, spraying on a commercial preparation, viz. PAM(R)), and then shaking and flipping the pieces on a baking pan. The coating rate was approximately 15 mg/cm on each face of the cheese pieces...").
Regarding claim 10, Miller discloses a method of claim 1, wherein the at least one cheese has a reduced fat content (para [0022], "...In one embodiment, the cheese precursor pieces are formed from low fat process type cheese. For purposes herein, "low fat” can encompass "reduced-fat" or "no-fat cheeses"..."; para [0013], "... The present invention also provides a method for preparing a shelf-stable savory crispy puffed cheese product, said method comprising (1) providing low fat cheese pre cursor pieces containing about 12 to about 24 percent moisture and having Surfaces..."), but does not specifically disclose the specific fat content and therefor does not disclose a fat content with a targeted fat dry basis (FDB) of from about 5 to about 40%. Nor does Miller disclose wherein at least one cheese is a cheese having no detectable residual sugar by 2 months of age.  However, it would have been obvious to anyone of ordinary skill in the art for the for the cheese disclosed by Miller to have no detectable residual sugar by 2 months of age because residual sugar could lead to undesirable chemical reactions as browning (see US 8,163,317 B2 to Soe et al. col 2, In 18-22, "... The browning  effect from mozzarella cheese is typically caused by residual amount of reducing Sugars lactose and galactose left from the cheese production.  Therefore, many attempts to reduce the browning reactions of mozzarella have been based on attempts to reduce the levels of these Sugars..."). Based on Miller’s disclosure it would have also been obvious to anyone of ordinary skill in the art for the fat content with a targeted fat dry basis (FDB) of from about 5 to about 40% through routine experimentation (para [0013], "...(1) providing low fat cheese pre cursor pieces containing about 12 to about 24 percent moisture..."; para [0022], "... In one aspect, the cheese precursor material is a cheese base having less than 10 percent fat content, particularly less than 5 percent fat..."; it is reasonably understood that the fat content with a targeted fat dry basis (FDB) for 5% fat and 12-24% moisture is anywhere from 5.7%- 6.6%).
Regarding claim 11, Miller discloses a method of claim 1, but does not specifically disclose a further step of milling the cheese puffs to produce cheese powder from the cheese puffs.  However, it would have been obvious to anyone of ordinary skill in the art to include a further step of milling the cheese puffs disclosed by miller to produce a finer powdered cheese product through routine experimentation.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chudy et al  ("Application of microwave vacuum drying for snack production: Characteristics of pure cheese puffs”).
 Regarding claim 16, Chudy et al disclose a puffed cheese product comprising at least about 50 percent natural cheese (page 82, abstract, ",.. The aim of the study was to obtain and describe crispy snacks purely made of cheese (also referred to as ‘pure’ cheese snacks) using microwave vacuum drying technology..."; page 83, col 1, para 4, "... The aim of this work was to obtain and describe a new type of Harzer cheese snack in the form of cheese puffs purely made of cheese..."), the product having a water activity in the range of from about 0.15 to about 0.80 (page 85, col 2, para [4]"... The puffs obtained as a result of our research had a water activity of 0.35...") and a fat content with a
targeted fat dry basis (FDB) of about 1.4% (page 85, col 1, RESULTS AND DISCUSSION, para [1], "...and the puffs by 4.0% water, 81.9% protein and 1.4 %fat content..."), but does not specifically disclose wherein the fat content with a targeted fat dry basis (FDB) is from about 5 to about 40%.  However, it would have been obvious to anyone of ordinary skill in the art to select a higher fat containing starting cheese material in order to produce a puffed cheese product with a fat content targeted fat dry basis (FDB) of about 5 to about 40% through routine experimentation.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 2006/0083842).in view of  Schlipalius et al (US 4803090).
Regarding claim 2, Miller discloses a method of claim 1, but does not specifically disclose wherein the step of dehydrating the cheese pieces produces cheese pieces with a moisture gradient decreasing from the inside to the outside of the cheese pieces and a resulting skin covering the surface of each cheese piece.  However, Schlipalius et al disclose a similar method for producing a puffed cheese snack wherein the step of dehydrating the cheese pieces produces cheese pieces with a moisture gradient decreasing from the inside to the outside of the cheese pieces and a resulting skin covering the surface of each cheese piece (example 3, col 4, In 50-58, "...Puffed cheese snacks were produced from processed cheddar cheese...have been sliced or diced, were baked in a convection oven until the cheese was partially dried, forming a hardened surface skin (135 C., 30 minutes). This partially dried product was then microwaved to less than 2% moisture...").  It would have been obvious to anyone of ordinary skill in the art that to use the dehydration conditions as disclosed by
Schipanis to produces cheese pieces with a moisture gradient decreasing from the inside to the outside of the cheese pieces and a resulting skin covering the surface of each cheese piece through routine experimentation because dehydrating food commonly results in moisture gradient decreasing from the inside to the outside and a resulting skin covering the surface (see document entitled "Best
Practices of Dehydration" to LEM page 3, "... Always remember that drying at a lower temperature for a longer period of time is better than higher temperatures with shorter cooking times. High temperature causes the exterior of the product to form a shell and inhibits the interior
of the product from drying...")

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        


LAW
August 25, 2022